397 Pa. 281 (1959)
Swavely
v.
Vandegrift (et al., Appellants).
Supreme Court of Pennsylvania.
Argued May 5, 1959.
October 21, 1959.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN and McBRIDE, JJ.
Bernard J. Smolens, with him John J. McDevitt, 3rd, for appellants.
William H. Lowery, with him Barnes, Dechert, Price, Myers & Rhoads, for appellee.
OPINION BY MR. JUSTICE BELL, October 21, 1959:
The opinion of Judge SATTERTHWAITE clearly sets forth at great length the facts and ably analyzes the law.
The Order of the lower court which sustained the preliminary objections of Calcinator Corporation and set aside service of process and dismissed plaintiffs' amended complaint against said corporation is affirmed at appellants' costs.